Citation Nr: 0119271	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-00 916	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a left inguinal herniorrhaphy.

3.  Entitlement to a compensable evaluation for service-
connected residuals of a right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a November 1992 decision, the RO, inter alia, 
denied service connection for residuals of a head injury to 
include migraine headaches.  In an April 1994 decision, the 
RO, inter alia, granted service connection for left and right 
inguinal herniorrhaphies and assigned noncompensable initial 
evaluations.  In January 1997, the Board remanded the 
veteran's appeal for further evidentiary development.  
Thereafter, the veteran moved from Pennsylvania to New Jersey 
and his claims file was transferred to the appropriate RO.


FINDINGS OF FACT

1.  The veteran has migraine headaches that have been 
attributed to an injury during military service.

2.  Residuals of a left inguinal herniorrhaphy consist of no 
more than subjective complaints of pain over the area of the 
post-operative scarring.

3.  Residuals of a right inguinal herniorrhaphy consist of no 
more than subjective complaints of pain over the area of the 
post-operative scarring.


CONCLUSIONS OF LAW

1.  Post-traumatic migraine headaches were incurred as the 
result of injury during active military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  A compensable evaluation for service-connected residuals 
of a left inguinal herniorrhaphy is not warranted.  38 
U.S.C.A. § 1155 (West 1991); VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7338, 7803, 7804, (2000).

3.  A compensable evaluation for service-connected residuals 
of a right inguinal herniorrhaphy is not warranted.  38 
U.S.C.A. § 1155; VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7338, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 
2000).  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims in this instance.  This is so because the 
requirements of the new law have been satisfied.  By the RO 
decision, the statement of the case, and the supplemental 
statement of the case furnished the veteran, the RO has 
notified him of the information and evidence necessary to 
substantiate his claims, as well as the laws and regulations 
governing the adjudication of his service connection and 
rating claims.  The veteran has been afforded VA 
examinations, and, opportunity to present argument in support 
of his claims.  There is no indication that additional 
relevant evidence exists and can be obtained on the issues 
here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, will not result in prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

Service Connection Claim

The veteran and his representative contend that the veteran 
has migraine headaches as a result of a motor vehicle 
accident, with head trauma, while in military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for post-
traumatic migraine headaches, as the sole claimed residual of 
the in-service head injury, is warranted.  

Initially, the Board notes that service medical records show 
that the veteran was involved in a motor vehicle accident in 
June 1978, at which time he sustained craneocephalic trauma 
and lacerations to his nose and forehead.  Treatment records 
note that the veteran was hospitalized overnight for 
observation, received sutures for facial lacerations, and was 
watched carefully for a concussion.  Moreover, it was 
initially observed that pupil reaction was somewhat sluggish.  
The records also noted that the veteran complained of a 
headache.  The diagnoses included craneocephalic trauma.

VA treatment records, dated from July 1983 to April 1998, 
were obtained by the RO.  Starting in July 1992, records 
reflect the veteran's periodic complaints and/or treatment 
for headaches variously diagnosed as chronic headaches and 
probable migraine headaches.  Records dated in February 1997 
include note of the veteran's reported history of chronic 
headaches since his 1978 in-service motor vehicle accident.

At the time of a general VA examination in October 1992, the 
veteran reported a history of a 1978 motor vehicle accident 
with head trauma requiring sutures on the head and nose.  The 
veteran complained of headaches since 1984.  The general 
examiner diagnosed probable migraine headaches and separately 
diagnosed status post 1978 head injury.

At a VA cranial nerves examination, also conducted in October 
1992, it was noted that the veteran had decreased sensation 
to fine touch on the left side with testing of the fifth 
cranial nerve.  Next, it was noted that a July 1992 
computerized tomography revealed a probably small infarct 
within the right parietal lobe, age indeterminate.  The 
diagnoses were probable small infarct and diminished 
sensation in the fifth cranial nerve.

At the time of a November 1992 VA examination, the veteran 
reported a history of a 1978 motor vehicle accident followed 
by left sided head tenderness.  On examination, a 3.5 
centimeter scar was noted on the left side of the head in the 
frontal area; that scar was slightly tender to touch.  
Photographs of the veteran's face were taken at the 
examination; no scar of the left frontal side of the 
veteran's head is discernible from photographs. 

The veteran testified at a personal hearing in July 1994.  At 
that time, he reported that he first started having problems 
with migraine headaches in approximately 1986 or 1987.  Next, 
he reported that, while receiving treatment at a VA medical 
center in 1992, he was told that his headaches were caused by 
his 1978 head injury.  Thereafter, the veteran reported that 
he took 800 milligrams of Motrin, as needed, for his 
headaches.  He also reported that he experienced both pain 
and "little speckles" of light when he had a headache.

At the May 1999 VA examination, it was noted that the veteran 
had a long history of migraine headaches.  The veteran 
reported that he had migraine headaches approximately three-
to-four times a week.  The veteran also reported that the 
headaches had a throbbing quality and were associated with 
some photophobia.  The diagnoses included migraine headaches.

At the August 1999 VA examination, the examiner noted that 
the veteran sustained a head injury while in military service 
in 1978 and claimed that his headaches started shortly 
afterwards.  The diagnosis was post traumatic migraine 
headaches.  Thereafter, the examiner opined that, 

[t]here is a wealth of literature to 
support the diagnosis of post traumatic 
migraine headaches.  These headaches are 
characteristic.  They have a migraine-
like character, and occur after head 
injury as this gentleman sustained.  So 
the etiology of his headaches would be 
secondary to his motor vehicle accident 
which occurred in 1978.

A review of the record on appeal shows that, except for the 
one treatment record noting the veteran's complaint of a 
headache on the day of the in-service motor vehicle accident, 
service medical records as well as medical records for more 
than a ten-year period following the veteran's separation 
from military service are negative for complaints, diagnoses, 
or treatment for headaches.  Additionally, when examined in 
October 1992, the veteran reported that he had had headaches 
only since 1984.  And, at his personal hearing, the veteran 
testified that his headaches did not start until 
approximately 1986 or 1987.

On the other hand, the Board observes that service medical 
records show that the veteran sustained a head trauma in a 
1978 motor vehicle accident while in military service, with a 
diagnosis of craneocephalic trauma and immediate complaint of 
headache associated with the injury.  As noted above, the 
record on appeal also includes the veteran's statements that 
he had had problems with headaches since his 1978 motor 
vehicle accident.  The veteran is competent to provide 
testimony regarding specific symptoms he experienced and the 
duration thereof during and since his military service, such 
as his problems with headaches since his 1978 motor vehicle 
accident.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Medical 
evidence contained in the record on appeal shows a current 
diagnosis of post traumatic migraine headaches.  Furthermore, 
the August 1999 VA examiner provided VA with an opinion 
directly linking the veteran's post traumatic migraine 
headaches to the motor vehicle accident while in military 
service.

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Despite the gap in complaint or treatment for 
headaches for many years following service, after a review of 
the claims file, which review presumably took into account, 
not only the absence of complaints or treatment for so many 
years after the motor vehicle accident, but the inconsistent 
dates provided by the veteran as to when he started to 
experience migraine headaches, the August 1999 VA examiner 
indicated that the veteran's current migraine headache 
disability is the result of the in-service accident.  The 
record on appeal is devoid of any competent medical opinion 
to contradict the above-cited opinion.  

In sum, there is positive evidence in the form of post-
service medical opinions relating migraine headaches to a 
documented in-service head injury, and, negative evidence in 
the form of the veteran's discrepant account of the onset of 
such headaches and the absence of documented findings, 
treatment or diagnosis for many years after service.  As such 
the Board finds that the evidence of a medical nexus to 
military service is at least in relative equipoise.  Under 
such circumstances, and granting the veteran the benefit of 
any doubt in this matter, the Board concludes that the 
evidence supports a grant of service connection for post-
traumatic migraine headaches.  Colette v. Brown, 82 F.2d 389 
(Fed. Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

Rating Evaluation Claims

The veteran and his representative contend that the veteran's 
service-connected left and right inguinal herniorrhaphies are 
manifested by adverse symptomatology that warrant assignment 
of compensable evaluations.  

VA treatment records, dated from July 1983 to April 1998, 
were obtained by the RO.  These records were negative for 
complaints, diagnoses, or treatment for residuals of the 
hernias or postoperative scarring.

At the time of the October 1992 VA examination, the veteran 
reported that his medical history included bilateral hernia 
repairs.  On hernia examination, the veteran had no 
discomfort and no hernia was present.  Additionally, the 
veteran did not experience abdominal pain.

At the time of VA examination in November 1992, the veteran 
complained of bilateral inguinal pain with heavy lifting and 
motion.  On examination, there was no tissue loss, adhesions, 
damage to tendons, damage to bones, damage to joints, damage 
to nerves, or evidence of muscle herniation.  The diagnoses 
included normal range of motion of all four extremities 
without any evidence of injury and scarring from repair of 
bilateral inguinal hernias.  In a December 1992 addendum to 
the November examination, it was noted that the veteran had 
had surgery for bilateral hernias in 1978 and currently had 
two scars.  The left scar measured 6.5 centimeters and the 
right scar measured 6 centimeters.  It was once again noted 
that the veteran complained of "some discomfort" with heavy 
lifting.

The veteran testified at a personal hearing in July 1994.  At 
that time, he reported that he felt a pulling sensation with 
lifting, after prolonged walking, and when playing sports.  
He also reported, due to fear of re-injuring himself, he 
restricted his lifting to no more than ten or twenty pounds.  
Next, the veteran complained that, periodically, the area was 
painful or tender.  He also reported that, periodically, he 
had protrusion/swelling after strenuous activity.  He treated 
this problem with rest and, after a few days, it 
spontaneously recedes.  He conceded that he did not receive 
any treatment for these problems and did not wear a truss or 
any other type of supportive device.

At the time of examination in August 1999, the veteran 
reported a history of bilateral hernia repairs from which he 
was absolutely asymptomatic except for "a little aching 
sensation over the scars."  On examination, the veteran had 
two bilateral scars approximately 4 inches in length, non-
tender, and mobile to touch.  It was opined that the veteran 
was absolutely asymptomatic from this condition.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2000).  In cases, such 
as this, where the original rating assigned has been 
appealed, all of the evidence of record must be taken into 
account and consideration must be given to whether the 
veteran deserves a higher evaluation at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the same disability or the same manifestation under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have separate and distinct 
manifestations from the same injury, permitting separate 
disability ratings.  38 C.F.R. § 4.14 (2000); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

Historically, the veteran's residuals of left and right 
inguinal herniorrhaphies have been evaluated as non-
compensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Under Diagnostic Code 7338, an inguinal hernia 
warrants a 60 percent evaluation when the hernia is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible and considered 
inoperable.  An inguinal hernia warrants a 30 percent 
evaluation when the hernia is small, postoperative, and 
recurrent, or unoperated and irremediable, and not well 
supported by a truss, or not readily reducible.  A 10 percent 
evaluation is assigned when the hernia is postoperative and 
recurrent, readily reducible, and well supported by a truss 
or a belt.  Noncompensable ratings are warranted when the 
inguinal hernia is small, reducible, without true hernia 
protrusion, or not operable, but remediable.

With the above rating criteria in mind, the Board notes that 
treatment records are consistently negative for complaints, 
diagnoses, and/or treatment for residuals of the inguinal 
hernia repairs, including the reoccurrence of either hernia 
or even the need to wear a truss or a belt.  Likewise, when 
examined by VA in 1992, while the veteran complained of some 
discomfort with heavy lifting, no objective evidence of 
adverse symptomatology was present and neither hernia had 
reoccurred.  Additionally, when most recently examined by VA 
in August 1999, the veteran's only complaint was that he had 
an aching sensation over the postoperative scars.  The 
examiner opined that the veteran had absolutely no adverse 
symptomatology as a result of his earlier hernia repairs.  
Therefore, taking into account all relevant evidence, the 
Board finds that the veteran's inguinal herniorrhaphies do 
not warrant higher evaluations under 38 C.F.R. § 4.114.

Next, the Board also notes that the veteran has some scarring 
as a result of the in-service surgeries.  Given potentially 
applicable rating criteria under 38 C.F.R. § 4.118, the 
veteran would be entitled to a compensable rating for 
scarring if any scar is poorly nourished with repeated 
ulceration (10 percent) (Diagnostic Code 7803), is tender and 
painful on objective demonstration (10 percent) (Diagnostic 
Code 7804), or produces compensably disabling limitation of 
function of the body part which it affects (Diagnostic 
Code 7805).

However, the Board notes that VA treatment records are 
negative for complaints, diagnoses, or treatment related to 
the postoperative scarring.  Likewise, when examined by VA in 
1992, while scarring was present, no adverse symptomatology 
was present.  In fact, one examiner in November 1992 opined 
that there was no evidence of tissue loss, adhesions, damage 
to tendons, damage to bones, damage to joints, damage to 
nerves, or muscle herniation.  When examined in August 1999, 
while the veteran complained of some pain in the scarring; 
however, it was opined that the scarring was non-tender and 
mobile to touch and that the veteran was absolutely 
asymptomatic from this condition.  Therefore, while the 
veteran has complained of scar pain, a review of all findings 
made at VA examinations and all medical records associated 
with the claims file reveals that neither scar has ever been 
described as poorly nourished with repeated ulceration or 
both tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  

Since examiners did not report objective manifestations 
sufficient to satisfy the rating criteria and because a 
review of all medical records associated with the claims file 
does not suggest that he satisfies the rating criteria, 
separate compensable ratings are not warranted for scarring 
under Diagnostic Code 7803 or 7804.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.

As for Diagnostic Code 7805, the Board notes that there is no 
evidence that the veteran's post operative hernia scarring 
produces any limitation of function.  Again, when examined by 
VA in 1992 it was opined that the veteran had normal range of 
motion of all four extremities and, in August 1999, the 
veteran was deemed asymptomatic from his hernias and 
operations therefor.

In reaching its conclusions, the Board has considered the 
veteran's arguments as set forth in his written statements to 
the RO as well as at his personal hearing.  However, while a 
lay witness can report the visible symptoms or manifestations 
of a disease or disability, his belief as to current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, the Board finds that 
greater evidentiary weight must be given to the clinical 
evidence of record rather than the veteran's lay assertions 
regarding the severity of his disabilities.  The Board 
concludes that the preponderance of the evidence is against 
the claim for compensable ratings.  This is true throughout 
the period of time during which his claims have been pending.  
Fenderson, supra.



ORDER

Service connection for post-traumatic migraine headaches is 
granted.

A compensable evaluation for a left inguinal herniorrhaphy is 
denied.

A compensable evaluation for a right inguinal herniorrhaphy 
is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

